                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                         *
 PRODUCTS LIABILITY LITIGATION                               *
                                                             *          CIVIL ACTION
                                                             *
                                                             *           MDL NO. 2047
                                                             *
                                                             *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                   *
 ALL CASES                                                   *
                                                             *

                                    ORDER & REASONS

       Pending before the Court are (1) the Bryson Group’s Motion for Allocation of Disputed

Attorney Fees, R. Doc. 22400, (2) Collins & Horsley, P.C.’s Motion Requesting the Court to Order

the Clerk to Remit Payment of All Fees, R. Doc. 22526, (3) Art Edge, P.C.’s Motion to Compel

Arbitration and Stay Proceedings, R. Doc. 22402, and (4) Law Offices of Joseph Buffington,

LLP’s Motion for Allocation of the Disputed Attorneys’ Fee Fund, R. Doc. 22443. The Bryson

Group opposes the Motion to Compel Arbitration and Stay Proceedings. R. Doc. 22419. Because

the motions all involve a certain sum of money in the registry of the court, they are considered

collectively. Having considered the parties’ arguments and the applicable law, the Court now rules

as follows.

       I.      Background

       This matter arises from a fee dispute between two groups of law firms involved in In re

Chinese-Manufactured Drywall Products Liability Litigation, MDL No. 09-2047. The Court

presumes a familiarity with the relevant facts and background of the MDL.

       In October 2019, the Court was contacted by Brown Greer, PLC, the Claims Administrator

for the Knauf Settlement. Brown Greer represented that although the distribution of attorney fees



                                                    1
related to the Knauf Settlement was almost complete, there remained a sum of money to which the

intended recipients could not agree upon proper distribution. Accordingly, the Court ordered that

the sum of $6,866,796.33 be deposited into the registry of the court. R. Doc. 22343. On October

31, 2019, the Court ordered any party with an interest in these funds to file a motion asserting a

claim thereto and addressing the proper allocation thereof by December 2, 2019. R. Doc. 22356.

        In their respective filings, the parties explain the background of this fee dispute.

Apparently, in 2009, the Bryson Group 1 and the Collins Group 2 entered into a Co-Counsel

Agreement related to the Chinese drywall litigation. R. Doc. 22402-1 ¶ 2. Under the terms of the

Agreement, the Bryson Group agreed to jointly represent the Collins Group’s clients in the MDL.

R. Doc. 22403 at 5. Specifically, the Bryson Group agreed to (1) “assist in the filing of all cases

that the Collins Group seeks to file in the MDL,” (2) “assist the Collins Group in joining MDL

committees,” (3) “consult with the Collins Group on an as requested basis during the pendency of

this agreement” and “[u]pon request, at least once per quarter . . . travel to Birmingham to consult

with the Collins Group,” and (4) “keep [the other party] informed about . . . work projects and

additional case acquisition.” R. Doc. 22403 at 6. The Agreement also contained a Dispute

Resolution clause, requiring the parties, in the event of “a dispute arising from this Agreement,”

to submit the matter to arbitration. R. Doc. 22403-1 at 7-8. A separate, verbal referral agreement

regarding Chinese drywall cases was reached between William Brian Collins (a member of the

Collins Group) and the Law Offices of Joseph Buffington. The Bryson Group, the Collins Group,

and the Law Offices of Joseph Buffington all have competing claims to at least a portion of the

$6,866,796.33 in the registry of the Court.


        1
           The Bryson Group consists of Whitfield Bryson & Mason LLP, Rhine Law Firm P.C., Pendley Baudin &
Coffin, and Luckey & Mullins. R. Doc. 22400-1 at 1.
         2
           The Collins Group consists of the Collins Law Office (f/k/a Collins & Horsley f/k/a Collins & Downey),
Art Edge, PC, and Gentle Turner & Sexton. R. Doc. 22403 ¶ 1.

                                                            2
       II.     PENDING MOTION

       A. The Bryson Group’s Motion for Allocation of the Disputed Attorneys’ Fee Fund

       The Bryson Group filed a Motion for Allocation of the Disputed Attorneys’ Fee Fund. R.

Doc. 22400. In its motion, the Bryson Group explains that under the Co-Counsel Agreement, the

Bryson Group agreed to jointly represent certain plaintiffs who retained the Collins Group in

exchange for 25% of any attorney fees awarded to those clients. R. Doc. 22400 ¶ 2. The Bryson

and Collins Groups jointly represented 174 plaintiffs in the Chinese Drywall MDL, and Brown

Greer calculated the total recovery for these plaintiffs to be $28,000,240.12. R. Doc. 22400-1 ¶ 6.

The Bryson Group explains that the attorney fee related to the recovery for these 174 plaintiffs is

$4,055,762.14, and that the Bryson Group is accordingly entitled to 25% of that sum, or

$1,013,940.54. R. Doc. 22400-1 ¶ 6. The Bryson Group seeks immediate remittance of this

amount.

       Art Edge, PC opposes payment of this sum to the Bryson Group. Art Edge, a member of

the Collins Group, alleges that the Bryson Group has not fulfilled its obligations under the Co-

Counsel Agreement and accordingly is not entitled to recover the 25% fee specified in the

Agreement. In particular, Art Edge argues Bryson failed “to secure any common benefit time for

The Collins Group, did not travel to Alabama after the initial meeting for any meetings with Edge

or Collins, nor did he inform The Collins Group of any pending settlements or negotiations.” R.

Doc. 22403 at 7. Lastly, Art Edge explains that the majority of the Bryon Group’s work was

performed by paralegals. R. Doc. 22403 at 7. Accordingly, Art Edge contends “Bryson should not

be compensated 25% of the fees filed through his office simply because an agreement was signed

that he did not fulfill.” R. Doc. 22403 at 7.




                                                    3
       B. Collins & Horsley’s Motion Requesting the Court to Order the Clerk to Remit
          Payment of All Fees to Collins & Horsley, P.C.

       William Brian Collins, on behalf of Collins & Horsley, filed a motion requesting the

payment of the entire sum held in the registry of the court. R. Doc. 22526. Collins explains that

although it was awarded approximately seven million dollars for the work it performed in this

MDL, “BrownGreer withheld those fees . . . despite the absence of any formal or articulated

assertion that those fees were not due to be paid to Collins & Horsley, P.C.” R. Doc. 22526 ¶ 10.

The fees allegedly withheld from Collins & Horsley are precisely the funds at issue in this entire

dispute. Collins & Horsley argues that the entire $6,866,796.32 fee should be remitted so that the

firm can thereafter honor its obligations under various private referral agreements, presumably

including the Co-Counsel Agreement at issue here. R. Doc. 22526 ¶ 14. It contends “[t]here is no

matter before the Court that should be considered or allowed to interfere with Collins & Horsley,

P.C.’s right to immediate payment of fees it earned, in the same manner as all other firms that

represented clients in this litigation.” R. Doc. 22526 ¶ 17.

       Art Edge opposes payment of this sum to Collins & Horsley. Art Edge explains that two

members of the Collins Group, namely Art Edge and the Collins Law Office, are involved in a

secondary fee dispute that “involves more than just Chinese drywall fees and includes fees from

other cases over the course of the fee sharing agreement.” R. Doc. 22403 at 7. Because the

Agreement contained an arbitration provision, Art Edge argues the dispute should be resolved

through arbitration rather than by this Court.

       The Bryson Group also opposes payment of this entire sum to Collins & Horsley. R. Doc.

22420. The Bryson Group argues that its portion of the attorney fees should be deposited directly

into the Whitfield Bryson & Mason Trust Account, for fear that the contentious dispute between




                                                      4
Art Edge and Collins will result in “the Bryson Group’s funds somehow [being] held hostage by

motion practice and lawsuits between these feuding lawyers.” R. Doc. 22420 at 2.

          C. Law Offices of Joseph Buffington, LLP’s Motion for Allocation of Disputed
             Attorneys’ Fee Fund

          Joseph Buffington argues he has a fee interest in thirty-eight cases Chinese drywall cases.

Buffington alleges he acted as co-counsel with Brian Collins of Collins & Downey (eventually

Collins & Horsley) in nineteen of those thirty-eight cases, and co-counsel with the Collins &

Downey and Whitfield, Bryson, & Mason (“Whitfield”) in another nineteen. R. Doc. 22443-1 at

1.

          With respect to the nineteen cases involving Buffington, Collins & Downey, and Whitfield,

Buffington explains the total fee dispute involves $527,455.39. R. Doc. 22443-1 at 2. Buffington

contends that he did more than merely refer these clients to Collins & Downey, and that he signed

the clients, personally inspected their properties, “handled all his client’s issues” and worked “not

only on these 19 cases, but also assisting on almost all the CDW cases being handled by the Collins

firm.” R. Doc. 22443-1 at 2. Buffington characterizes their work as a “team effort.” R. Doc. 22443-

1 at 4.

          Buffington explains that Collins & Downey had a fee agreement with Whitfield, to which

Buffington was not a party. 3 Under the terms of that agreement, Whitfield performed legal work

in exchange for 25% of any attorney fees awarded. Buffington does not dispute Whitfield’s

entitlement to this sum but explains that “[i]f arbitration reduces the fees, [he] would expect a pro

rata reduction in these 19 cases.” R. Doc. 22443-1 at 3. Accordingly, he understands that Whitfield

is entitled to $131,863.85. R. Doc. 22443-1 at 3. Buffington further asserts that the Mr. Collins



         The Court understands this agreement to be the written Co-Counsel Agreement between the Bryson
          3

Group and the Collins Group.

                                                          5
recently informed him that he intended to “seek fees in an amount in excess of those being paid to

Whitfield . . . based on administrative related work performed by” the firm’s staff. R. Doc. 22443-

1 at 3. Buffington does not explain how his agreement with Collins & Downey provided for fee

division but notes that it would be unfair to award Collins more than a “reasonable fee” because

Buffington performed significant work for the Collins firm not only on these nineteen cases but

for other Collins’ clients. R. Doc. 22443-1 at 4. Buffington does not explain what sum the Collins

firm seeks but based on Buffington’s request for $316,473.23 for these nineteen cases and his

acknowledgement that Whitfield is due $131,863.85, it appears as though Buffington suggests the

Collins firm is due $79,118.31. R. Doc. 22443-1 at 4.

       With respect to the nineteen cases involving only Buffington and the Collins firm,

Buffington asserts that the parties agreed that he was to receive a minimal fee. R. Doc. 22443-1 at

4. Buffington requests 5% of the $555,930.75 awarded, or $27,796.53. However, Buffington

agrees to withdraw this request if Collins opposes it, recognizing that “initially, [he] was not going

to receive any fees from these cases.” R. Doc. 22443-1 at 4.

       Art Edge explains that these cases “were submitted through Bryson’s office,” and that

accordingly, the fees from these cases “would be subject to any decrease based upon a ruling as to

what Bryson is entitled to.” R. Doc. 22403 at 9.

       D. Art Edge’s Motion to Compel Arbitration and Stay Proceedings

       In response to the Bryson Group’s motion for distribution of attorney fees, Art Edge filed

a Motion to Compel Arbitration and Stay Proceedings. R. Doc. 22402. Art Edge contends this

Court lacks jurisdiction over the fee dispute because the parties agreed to resolve any disputes

arising from the Co-Counsel Agreement through arbitration. R. Doc. 22402-1.




                                                      6
        The Bryson Group opposes the motion. R. Doc. 22419. The Bryson Group contends this

Court has jurisdiction over the fee dispute because the disputed funds are in the registry of the

Court and because courts have ancillary jurisdiction over controversies related to property or assets

in the court’s possession. R. Doc. 22419 at 1-2. Additionally, the Bryson Group argues the parties

waived their arbitration agreement by participating in the Knauf Settlement Agreement, which

specifically described the Court’s responsibility for determining and allocating attorneys’ fees. R.

Doc. 22419 at 5. The Bryon Group also argues that arbitration inherently conflicts with this Court’s

statutory obligation to determine attorney fees under Rule 23(h). R. Doc. 22419 at 7. Lastly, the

Bryson Group urges this Court to uphold the Co-Counsel Agreement’s 25% fee provision because

the Agreement was negotiated at arm’s length and because the Bryson Group complied with its

contractual obligations. R. Doc. 22419 at 7. The Bryson Group further explains that courts in

Louisiana and Alabama typically uphold joint venture fee provisions without inquiring as to the

work performed by the parties. R. Doc. 22419 at 7.

        III.    Law & Analysis

        Because Art Edge’s Motion to Compel arbitration invokes this Court’s jurisdiction, the

Court will address it first.

        A. Motion to Compel Arbitration

        Section 2 of the Federal Arbitration Act provides, in relevant part, “[a] written provision

in . . . a contract evidencing a transaction involving commerce to settle by arbitration a controversy

thereafter arising out of such contract or transaction . . . shall be valid, irrevocable, and

enforceable.” 9 U.S.C. § 2. There is a strong presumption in favor of arbitration for arbitrable

disputes. See Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Bhatia

v. Johnson, 818 F.2d 418, 421 (5th Cir. 1987) (citing Mitsubishi Motors Corp. v. Soler Chrysler–



                                                      7
Plymouth, Inc., 473 U.S. 614 (1985)). Accordingly, “all doubts concerning the arbitrability of

claims should be resolved in favor of arbitration.” Primerica Life Ins. Co. v. Brown, 304 F.3d 469,

471 (5th Cir. 2002).

       When considering a motion to compel arbitration under the FAA, the court conducts a two-

part inquiry. JP Morgan Chase & Co. v. Conegie ex rel. Lee, 492 F.3d 596, 598 (5th Cir. 2007).

First, the court must determine whether a valid agreement to arbitrate exists between the parties.

Id. This determination requires the court to consider “whether there is a valid agreement to arbitrate

between the parties; and (2) whether the dispute in question falls within the scope of that arbitration

agreement.” Id. (quoting Will–Drill Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th Cir.

2003)). If these questions are answered affirmatively, the court must ultimately consider “whether

‘any federal statute or policy renders the claims nonarbitrable.’” Jones v. Halliburton Co., 583

F.3d 228, 234 (5th Cir. 2009) (quoting JP Morgan Chase, 492 F.3d at 598).

       The Court must first determine whether the Co-counsel Agreement constitutes a valid

agreement to arbitrate. The Agreement’s “Dispute Resolution” provisions specifically states: “In

the event of a dispute arising from this agreement, the Law Firms agree to submit the matter to

confidential and binding arbitration utilizing rules promulgated by the American Arbitration

Association.” R. Doc. 22402-1 ¶ 2. Based on the plain language of the agreement, the Court

concludes, and the parties do not appear to dispute, that they agreed to arbitrate.

       Next, the Court must determine whether the instant falls within the scope of the dispute

resolution provision. As quoted above, the Co-Counsel Agreement entered into by the Collins

Group and the Bryson Group governs the terms of their relationship with respect to Chinese

drywall cases. It specifically provides for the allocation and apportionment of attorney fees among

the parties to the Agreement, the very issue at play in the instant dispute. Accordingly, the



                                                      8
Agreement’s dispute resolution clause subjecting any “dispute arising from this agreement” to

arbitration clearly encompasses the instant matter. The parties’ intention to arbitrate disputes such

as this one could not be more clear. Therefore, the Court finds that the parties intended the instant

fee dispute to be subject to arbitration unless the Bryson Group can demonstrate that some legal

constraint bars arbitration. The Court notes that this is a high bar. See Carter v. Countrywide Credit

Industries, 362 F.3d 294, 297 (5th Cir. 2004).

        Lastly, the Court must consider whether any federal statute or policy renders the claim non-

arbitrable. The Bryson Group proposes three distinct reasons that the Court should decline to

compel arbitration. None of them are persuasive. First, the Bryson Group argues that arbitration

should be denied because the Court retains ancillary jurisdiction over the controversy. The Court

recognizes that it may have ancillary jurisdiction over the disputed funds placed in the registry of

the Court but notes that having ancillary jurisdiction does not somehow require the Court to ignore

the “strong federal policy in favor of arbitration.” Pennzoil Expl. & Prod. Co. v. Ramco Energy

Ltd., 139 F.3d 1061, 1068 (5th Cir. 1998).

        Second, the Bryson Group argues that by representing clients who opted-in to the Knauf

Settlement, the attorneys “agreed to be bound by the provisions in the various settlement

agreements mandating that the Court finally resolve any claim for attorney’s fees,” thereby

waiving their agreement to arbitrate the instant dispute. R. Doc. 22419 at 5–6. In relevant part, the

Knauf Settlement provided, “All attorney’s fees and costs as well as the allocation of attorneys’

fees and costs . . . are subject to the approval of the Court . . . [and this] determination shall be final

and not subject to appeal.” R. Doc. 16407-3 at 64. Considering the strong policy in favor of

arbitration, the Court does not interpret its reservation of jurisdiction over attorney fees to preclude

the arbitration of side-deals executed between law firms. Further, the Court has fulfilled its



                                                        9
obligation in the instant case, as it has allocated and awarded a specific sum to the attorneys

involved in the instant dispute. How the affected parties choose to divide that sum amongst

themselves is not the Court’s concern.

       Third, the Bryson Group argues that arbitration inherently conflicts with this Court’s duty

to allocate attorney fees in class actions under Rule 23. Although the FAA mandates that arbitration

agreements be enforced, “[l]ike any statutory directive, the Arbitration Act's mandate may be

overridden by a contrary congressional command.” Shearson/Am. Exp., Inc. v. McMahon, 482

U.S. 220, 226 (1987). The Bryson Group takes the position that Rule 23 is such a “contrary

congressional demand.” Id. The Court does not agree. “If Congress did intend to limit or prohibit

waiver of a judicial forum for a particular claim, such an intent ‘will be deducible from [the

statute's] text or legislative history,’ or from an inherent conflict between arbitration and the

statute's underlying purposes.” Id. at 227 (citation omitted). It appears to the Court as though the

purpose of Rule 23’s requirement that the court in a class action approve attorney fees is not to

protect the attorneys from one another, but to protect the class from an attorney fee award that

usurps the class’s recovery. See Piambino v. Bailey, 610 F.2d 1306, 1327–1328 (5th Cir. 1980)

(noting that “[t]he purpose of [Rule 23(e)] is to protect the nonparty members of the class from

unjust or unfair settlements affecting their rights” because “[c]onflicts may arise between the

attorney and the class, between the named plaintiffs and the absentees, and between various

subclasses”); see also Neurocare Inst. of Cent. Fla., P.A. v. Healthtap, Inc., 8 F. Supp. 3d 1362,

1365 (M.D. Fla. 2014) (noting that the purpose of Rule 23 is to “enable small claims that would

be impractical to litigate individually to be brought collectively”); Cohen v. D.C. Nat. Bank, 59

F.R.D. 84, 90 (D.D.C. 1972) (“The instant case exemplifies the underlying purpose of Rule 23,

which is to open a path to the courthouse that would otherwise be close to hundreds of people who



                                                    10
seek redress for statutory violations.”). Accordingly, compelling arbitration of the instant dispute

is consistent with federal policy and not in conflict with Rule 23.

        B. Law Offices of Joseph Buffington, LLP’s Motion for Allocation of Disputed
           Attorneys’ Fee Fund

        Although the Court concludes that the dispute between the Collins Group and the Bryson

Group is subject to arbitration, the same cannot be said of the dispute between the Collins firm and

the Law Offices of Joseph Buffington. The agreement between these two firms was not reduced

to writing and there has been no allegation by either party that they intended to arbitrate the dispute.

Without privity or another exception not applicable here, the Court cannot compel Mr. Buffington

to arbitrate his dispute with the Collins firm. Nevertheless, the Court finds that the outcome of Mr.

Buffington’s motion inherently depends on the value of attorney fees awarded to the Collins Group

by the arbitrator. Accordingly, the Court will deny Mr. Buffington’s motion as premature without

prejudice to his right to pursue his claim against the Collins firm pending the outcome of the

arbitration.

        IV.     CONCLUSION

        Considering the foregoing,

        IT IS ORDERED that Art Edge’s Motion to Compel Arbitration is GRANTED. All issues

involving the fee dispute between the Collins Group and the Bryson Group arising from the Co-

Counsel Agreement shall proceed to arbitration pursuant to the terms of the Co-Counsel

Agreement. The matter is STAYED only with respect to the instant dispute between the Bryson

Group and the Collins Group. This Court retains jurisdiction for the entry and enforcement of such

arbitration award that may be rendered by the arbitration forum.

        IT IS FURTHER ORDERED that the Bryson Group’s Motion for Allocation of the

Disputed Attorneys’ Fee Fund, R. Doc. 22400, and Collins & Horsley’s Motion Requesting the


                                                      11
Court to Order the Clerk to Remit Payment of All Fees to Collins & Horsley, P.C., R. Doc. 22526

are DENIED.

        IT IS FURTHER ORDERED that the Law Offices of Joseph Buffington, LLP’s Motion

for Allocation of Disputed Attorneys’ Fee Fund, R. Doc. 22433 is DENIED as premature without

prejudice to his right to pursue his claim against the Collins firm pending the outcome of the

arbitration.

        New Orleans, Louisiana this 18th day of February 2020.



                                                                   _____________________
                                                                        Eldon E. Fallon
                                                                   United States District Judge




                                                 12
